Exhibit 10.05
 
RATIFICATION AND GUARANTY RELATING TO
THE SERVICE CONTRACT OF MR MATTHEW EMMENS
 
1.           Interpretation
 
1.1         In this Ratification and Guaranty:
 
“Agreement” means the amended and restated employment agreement relating to the
employment of Matthew Emmens as Chairman of the Board of Directors and Chief
Executive of Shire Executive Services Inc., Chief Executive Officer of Shire plc
and Chairman of the Board of Directors of Shire US Inc., made between Shire
Executive Services Inc. and Matthew Emmens and dated 12th March 2004, as amended
from time to time;
 
“Second Amendment Agreement” means the agreement of even date with this
Ratification and Guaranty between Shire Executive Services Inc. and Matthew
Emmens pursuant to which certain provisions of the Agreement are amended; and
 
“Effective Date” means the date upon which the Second Amendment Agreement
becomes effective in accordance with its terms.
 
1.2         Unless expressly stated otherwise, all other defined terms in this
Ratification and Guaranty shall have the same meaning as is given to them in the
Agreement.
 
 
2.           Ratification and Guaranty
 
Shire Limited and Shire US Inc. (each a “Guarantor”) hereby confirm and ratify
the Agreement and, with effect from the Effective Date, agree (i) to the
provisions thereof and (ii) to be bound by such provisions.  For value received
and to replace the ratification and guaranty given by Shire plc and Shire US
Inc. in respect of the Agreement, with effect from the Effective Date, each
Guarantor jointly and severally hereby irrevocably guarantees to the Executive
the prompt performance and payment of all obligations of the Company to the
Executive under the Agreement. This is a guarantee of performance and payment
and not of collection.  The obligations of each Guarantor under this guarantee
shall not be affected or impaired by reason of the happening from time to time
of any of the following with respect to the Agreement: (i) the waiver by the
Executive or the Company of the performance or observance of any provision of
the Agreement; (ii) the modification or amendment (whether material or
otherwise) of any of the obligations of the Company or the Executive under the
Agreement; (iii) any failure, omission or delay on the part of the Executive to
enforce, assert or exercise any right conferred on the Executive in the
Agreement or otherwise; or (iv) any bankruptcy, insolvency or reorganization of,
any arrangement or assignment for benefit of creditors by, or any trusteeship
with respect to, the Company or any of its assets.  Each Guarantor specifically
agrees to be subject to the arbitration and dispute resolution procedures set
forth in Section 15.6 of the Agreement and to the jurisdiction of the state and
federal courts in the State of New York, agrees to be bound by an arbitrator’s
determinations in any arbitration by the Company and the Executive, agrees not
to assert arguments of forum non conveniens
 
 

--------------------------------------------------------------------------------


 
 
and agrees that service upon it may be made by registered mail, return receipt
requested. Each Guarantor shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all its business, assets or stock to expressly assume this
guarantee in writing delivered to the Executive and to fulfil the obligations
hereunder as if no succession had taken place. Notwithstanding anything herein
to the contrary, the obligations of Shire Limited under this Ratification and
Guaranty shall not apply to any extent satisfaction of such obligations would
violate the laws of Jersey.
 
 
SHIRE LIMITED 
         
By:
/s/ Matthew Emmens    
Name:
     
Title:
           
Dated:  May 20, 2008
         

 
 
 
SHIRE US INC.
         
By:
/s/ Scott Applebaum    
Name:
     
Title:
           
Dated:  May 20, 2008
 

 
 
 

--------------------------------------------------------------------------------



 

